Citation Nr: 0714937	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-14 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation higher than 40 percent for 
service-connected low back strain with traumatic arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from June 1941 to January 1946 
and from November 1947 to October 1953.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Board notes that the veteran requested a personal hearing 
before the Board to be held in Washington, DC in his April 
2004 VA Form 9; however, he later withdrew his hearing 
request in May 2005.

Based on an April 2007 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected low back strain with 
traumatic arthritis more closely approximates unfavorable 
ankylosis of the thoracolumbar spine or unfavorable ankylosis 
of the entire spine.

3.  The veteran is service-connected for low back strain with 
traumatic arthritis, rated as 40 percent disabling; residuals 
of tonsillectomy, rated as noncompensable; and laceration 
scar of the left mastoid area, non-disfiguring, rated as 
noncompensable. 

4.  The veteran has reportedly been unemployed since January 
1980 and the highest education level attained by the veteran 
was two years of college.

5.  The veteran does not meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities and the evidence of 
record does not show that the veteran is otherwise 
unemployable by reason of his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 40 
percent for the veteran's service-connected low back strain 
with traumatic arthritis have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic 
Code 5242 (2006). 

2.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.341(a), 4.1, 4.15, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in May 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim for an increased rating, which 
information and evidence that he was to provide, and which 
information and evidence that VA will attempt to obtain on 
his behalf.  Quartuccio, 16 Vet. App. at 187.  The RO advised 
the veteran of what the evidence must show to establish 
entitlement to an increased evaluation for his service-
connected disability and described the type of evidence that 
VA needed from the veteran in support of his increased rating 
claim.  The RO also listed the evidence received from the 
veteran in support of his claim, the evidence that VA was 
responsible for obtaining (i.e., relevant records held by any 
federal agency and a request for an examination), and the 
evidence that VA would make reasonable efforts to obtain on 
the veteran's behalf (i.e., relevant records not held by any 
federal agency such as medical records from State or local 
governments, private doctors and hospitals, or records held 
by current or former employers).  The RO further asked the 
veteran to send any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159 (b)(1) (2006).  Moreover, 
the RO explained to the veteran that he may lose money if he 
took more than one year to submit the requested information 
and evidence and his claim was granted because VA would not 
be able to pay him back to the date he filed his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    
    
The Board notes that the RO sent correspondence to the 
veteran in June 2004 with respect to his TDIU claim.  In said 
correspondence, the RO asked the veteran to complete and 
return an enclosed VA Form 21-8940, Veteran's Application for 
Increased Compensation based on Unemployability, and an 
enclosed VA Form 21-4192, Request for Employment Information.  
The RO explained to the veteran that he may lose money if he 
took more than one year to send the requested information and 
evidence and his claim was granted because VA would not be 
able to pay him back to the date he filed his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
the June 2004 VCAA notice letter did not specifically address 
what the evidence must show to establish entitlement to a 
TDIU, such notice defect constituted harmless error as a 
review of the record reveals that the veteran was 
nevertheless adequately informed regarding what evidence was 
needed to substantiate his claim.  The Board particularly 
observes that the veteran's representative cited relevant 
regulations and case law pertaining to entitlement to a TDIU 
in the April 2007 Appellant's Brief, which clearly 
demonstrates an understanding of what the evidence must show 
to substantiate a TDIU claim.        
 
The Board further observes that the RO provided the veteran 
with a copy of the September 2004 rating decision, the 
January 2005 Statement of the Case (SOC), and the October 
2005 Supplemental Statement of the Case (SSOC), which 
included a discussion of the facts of the claims, pertinent 
laws and regulations, notification of the bases of the 
decisions, and a summary of the evidence considered to reach 
the decisions.   Moreover, neither the veteran nor his 
representative has contended any notice deficiency with 
respect to the issues on appeal.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations in June 2004 and July 
2005.  The veteran's VA treatment records from August 2004 to 
December 2004 are also of record.

The Board observes that the veteran's representative asserted 
in the April 2007 Appellant's Brief that the July 2005 VA 
examination was inadequate because the veteran's claims 
folder was not available for the examiner's review and, 
consequently, asked that this case be remanded for another 
examination that included such review.  After consideration 
of the evidence of record, however, the Board finds that a 
remand for another medical examination is not necessary.  
Although the July 2005 VA examination report as well as the 
prior June 2004 VA examination report note that the veteran's 
claims folder was not available for review at those times, 
the veteran's current level of disability is of primary 
concern in this case.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (holding that where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
of primary concern.)  The veteran does not allege that the 
aforementioned VA examination reports do not adequately 
portray the level of severity of his low back disability at 
those respective times.  In addition, the VA treatment 
records from August 2004 to December 2004 are of record and 
provide additional information regarding the level of 
severity of the veteran's low back disability during that 
period.  Furthermore, the veteran does not allege and the 
medical evidence of record does not show that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine or 
the entire spine during any time relevant to the current 
appeal period, which are the criteria required for an 
increased rating as will be explained in greater detail 
below.  Thus, a review of the claims file would not have 
altered the objective findings made by the examining 
physician at the June 2004 and July 2005 medical examinations 
and the absence of such review under these circumstances is 
harmless error.           

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Increased Rating for Low Back Disability

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2006).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2006). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).     

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage. 
VAOPGCPREC 3-00.  As the veteran filed his increased rating 
claim in March 2004, the Board will only evaluate the 
veteran's low back disability under the amended schedule for 
rating spine disabilities.     

Analysis 

The veteran's service-connected low back strain with 
traumatic arthritis is presently assigned a 40 percent 
disability rating under Diagnostic Code 5242.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2006).  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2006).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Id.  As explained in Note (5), unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spine segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

In order for the veteran to receive a disability rating 
higher than the current 40 percent, the medical evidence must 
show that the veteran's low back disability more closely 
approximates unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  A review of the medical evidence, however, does not 
depict such a disability picture.  The Board notes the 
veteran reported that he was in his wheelchair for 90 percent 
of the time, used a back brace and a cane to get into and out 
of the car, and was always in pain at the July 2005 VA 
examination.  The Board also observes that the July 2005 VA 
examining physician noted an impression of "low back strain 
with progressive disability related to osteoarthritis with 
marked limitation of motion, increased pain and decreased 
mobility requiring the use of a wheelchair 90 percent of the 
time."  Nevertheless, there is no clinical evidence of 
unfavorable ankylosis of the thoracolumbar spine or 
unfavorable ankylosis of the entire spine to support the 
award of a disability evaluation higher than 40 percent.  
Indeed, there is no clear indication in the clinical 
documentation of record that the veteran demonstrates any of 
the above-referenced symptomatology consistent with 
unfavorable ankylosis of the spine.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than 40 percent for the 
veteran's low back disability.  

While the veteran has reported his low back disability 
affects his employability, such has been contemplated in the 
assignment of the current 40 percent schedular evaluation.  
Indeed, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.


III.	TDIU

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2006).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2006).

Analysis 

Initially, the Board notes that the veteran is service-
connected for low back strain with traumatic arthritis, rated 
as 40 percent disabling; residuals of tonsillectomy, rated as 
noncompensable; and laceration scar of the left mastoid area, 
non-disfiguring, rated as noncompensable.  Thus, the combined 
disability rating is 40 percent.  As the veteran clearly does 
not have two or more service-connected disabilities with one 
disability rated at 40 percent or higher and a combined 
rating of 70 percent or higher, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) 
are not met.

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service- connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Thus, if a veteran fails to meet the rating enunciated in 38 
C.F.R. § 4.16(a), as in this case, an extraschedular rating 
is for consideration where the veteran is unemployable due to 
his service-connected disabilities.  38 C.F.R. § 4.16(b) 
(2006).  Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The veteran essentially contends that the severity of his low 
back disability renders him unemployable.  However, the 
evidence of record does not show that the veteran is unable 
to secure and follow a substantially gainful occupation 
solely due to his low back disability, as will be explained 
below.  

In the May 2004 VA Form 21-8940, the veteran reported that he 
last worked in January 1980 as an air traffic controller at 
the Federal Aviation Administration (FAA).  In said form, the 
veteran denied that he left his employment because of a 
service-connected disability and denied having tried to 
obtain employment since that time.  Although the veteran was 
advised to ask his former employer to provide a completed VA 
Form 21-4192, Request for Employment Information, no such 
form was ever received by VA.  Thus, there is no indication 
that the veteran's low back disability adversely affected his 
employment with the FAA.  While such information would 
clearly be outside the scope of the appeal period, the Board 
notes that the veteran's disability may be viewed in relation 
to its history.  38 C.F.R. § 4.1 (2006).  

The Board additionally observes that the July 2005 examining 
physician wrote that the veteran demonstrated decreased 
mobility as a result of his low back disability; however, the 
physician did not indicate that the veteran was rendered 
unemployable as a result of symptoms associated with his low 
back.  Indeed, there is no competent medical opinion evidence 
suggesting that the veteran's low back disability prevents 
him from securing or maintaining gainful employment.    

Furthermore, the evidence does not show that the veteran is 
entitled to a disability rating higher than the current 40 
percent for his low back disability for reasons explained 
above.  The veteran does not contend that any problems 
associated with his tonsillectomy residuals or laceration 
scar of the left mastoid area have contributed to his 
inability to obtain or maintain gainful employment and there 
is no suggestion in the record that compensable ratings for 
such disabilities are warranted.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim and the award of a total disability rating based on 
individual unemployability is not warranted.


The Board further finds that the preponderance of the 
evidence weighs against the veteran's claims for an increased 
rating for his low back disability and a TDIU for reasons 
explained above.  Under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 40 percent for 
service-connected low back strain with traumatic arthritis is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


